Twelve years ago, I bade farewell to the Assembly, as I had decided to retire from active politics thereafter, which I did. However, destiny and the wish of the people of Mauritius brought me back into the political arena, and I stand here anew as Prime Minister of the Republic of Mauritius, following my electoral victory in December 2014 through free and fair elections.
This is yet another affirmation of the fact that Mauritius upholds a high tradition of democracy, respect for human rights, the rule of law and peaceful coexistence. We will solemnly continue to uphold those universal values, which require our careful nurturing as States Members of the United Nations. For indeed, there can be no better tribute to the United Nations, as we celebrate the seventieth anniversary of the Charter, than to see nations working together to sustain those values and to promote the establishment of peace and security.
In that context, we commend the Secretary-General for the timely setting up of the High-level Independent Panel on Peace Operations to review the United Nations peace architecture. We are particularly supportive of the recommendation for stronger and deeper partnerships among global and regional organizations aimed at promoting international peace and security. For we in Mauritius have witnessed how the collective efforts of the United Nations, the African Union, the Southern African Development Community, the Indian Ocean Commission and other regional economic communities unlocked the political stalemate in Madagascar, enabling our neighbour and brother nation to pursue its path to development. Similar collaboration has also enabled the African Union to deploy robust operations in complex situations in Mali, the Central African Republic and Somalia.
Mauritius strongly condemns the recent coup in Burkina Faso and appreciates the current initiatives of the United Nations, the African Union and Economic Community of West African States to keep that country on the path of democracy. Mauritius is fully committed to the implementation of Agenda 2063 of the African Union, which represents the collective vision of Africans for a peaceful, united and prosperous Africa.
We congratulate the Palestinian Authority on the occasion of the formal recognition by the United
15-29816 13/45

A/70/PV.25 02/10/2015
Nations of Palestine as an Observer. Mauritius calls on the international community to put in even greater efforts to ensure that the two independent, secure and viable States of Palestine and Israel live peacefully side by side. Similarly, we wish to see an end to the phenomenon of refugees fleeing one tragedy only to face an even greater disaster.
The spread of armaments, nuclear proliferation, terrorism and piracy remain important threats to world peace and require our constant vigilance. My country will therefore pursue its fight against piracy as a member of the Contact Group on Somali Piracy and welcomes the decision to review the boundaries of the High Risk Area, so as to reduce inflationary pressures on maritime and freight costs. We welcome the agreement reached on the Iranian nuclear issue and call for the implementation of the Joint Comprehensive Plan of Action, as it can contribute to international peace and security.
Let me share with the Assembly the fact that Mauritius acceded to the Arms Trade Treaty in July, and yesterday I deposited our instrument of accession to the Convention on Cluster Munitions. As we deal with the issue of armaments, we must remain conscious of the fact that the biggest weapon of all remains fear — the fear that terrorists use so extensively to curtail freedom of thought, freedom of expression and impose their intolerance upon those who dare to be different. Mauritius unreservedly condemns terrorism, in all its forms and remains committed to combating intolerance and extremism, whether at the domestic level or internationally.
As we focus on peace and security, let us continue to let ourselves be inspired by the life and deeds of Mahatma Gandhi, whose birth date we are commemorating today. We have another golden opportunity here to pay tribute to the Mahatma, the apostle of nonviolence, the man who shunned intolerance and who asked us to live simply so that others may simply live.
As a small island developing State (SIDS) that is vulnerable to natural hazards, Mauritius believes that the greatest challenge to peace and security in the years to come will be climate change, which requires our utmost attention now. If we do not act collectively and in a spirit of solidarity, if we are unable to reach a binding climate agreement at the coming United Nations Climate Change Conference that would limit the world temperature increase to less than 1.5°C compared to
1990, we will be failing in our duty towards Mother Earth and future generations.
Let there be a space carved out for small island developing States, the most vulnerable of all, for the least developed countries (LDCs) and for Africa to enable them to implement fully the necessary mitigation and adaptation measures. Let financing be available and predictable, in addition to the sharing of technology to address a collective threat. In this respect, Mauritius is pleased to host the Commonwealth Climate Finance Skills Hub, which will be launched at the forthcoming Commonwealth Heads of Government Meeting in Malta. This mechanism aims to assist SIDS and LDCs access much-needed funds for adaptation and mitigation.
Mauritius particularly welcomes Sustainable Development Goal 5, relating to women’s and girls’ empowerment. Mauritius has made steady progress on this agenda and continues to put in place appropriate strategies to further promote gender equality in all spheres of development. I am proud to announce that for the first time in history, my country has three women in high positions: President of the Republic, Vice-President, and Speaker of the National Assembly of Mauritius.
There can be no democracy without human rights and no human rights without development. A balance needs to be maintained in the trident of peace, human rights and development.
We are living at a time of uncertainty when not a single nation is immune from external shocks, but some are more exposed than others.
As a small developing State, my country is highly vulnerable to external shocks and a high current account deficit. We depend on foreign markets for tourism, trade and investments, and we have limited fiscal space to manoeuvre. In addition, our ageing population not only leads to a reduction of our productive capacity, but also costs significant resources in terms of health care financing and retirement benefits. However, against this bleak backdrop, my Government is making sure that the welfare State, of which we are so proud, is maintained. We are re-engineering our economy. We have pledged to achieve an average gross domestic product (GDP) growth of 5.5 per cent annually as from 2017 on the back of a technology- and innovation-driven economy focusing on sustainability and human development.
14/45 15-29816

02/10/2015 A/70/PV.25
More than ever, Mauritius needs the support of the international community to untangle itself from the middle-income web and reach the high-income country status. Financial institutions and development partners need to look beyond our relatively high GDP, which obscures the real cost that we have to pay for our development and precludes us from accessing vital development finance and support. Development partners should not forget that the specific and unique vulnerabilities of SIDS have been reiterated, highlighted and acknowledged by world leaders in the SIDS Accelerated Modalities of Action (SAMOA) Pathway and now in the post-2015 agenda.
It is gratifying to note that the Addis Ababa International Conference on Financing for Development has pledged to support the economic transformation of SIDS and LDCs through domestic resource mobilization, catalytic use of official development assistance and strong trade commitments. These promises should be effectively translated into reality to drive forward our sustainable development agenda.
Mauritius is committed to upholding good governance, transparency and the rule of law at all levels. We have been very active in ensuring effective implementation of international standards of transparency and exchange of information, with a view to combating tax evasion, money laundering and other malpractices. Mauritius was one of the earliest States to sign a Multilateral Competent Authority Agreement with the Organization for Economic Cooperation and Development (OECD), to automatically exchange information on financial matters, and in June we reaffirmed our commitment by officially signing the OECD’s multilateral Convention on Mutual Administrative Assistance in Tax Matters.
In March this year, Mauritius was privileged to host the signature ceremony for the United Nations Convention on Transparency in Treaty-based Investor- State Arbitration (resolution 69/116, annex), otherwise known as the Mauritius Convention on Transparency. By being the first country to sign and ratify the Convention, we are forcefully demonstrating our commitment to democratic participation, transparency and good governance.
The rule of law should be promoted not only at the national, but also at the international, level. We need to pursue meaningful efforts to reform the United Nations to make it more responsive to the needs and aspirations of all the Member States. If our Organization is to
remain legitimate, there should be a comprehensive reform of the Security Council. The status quo is not an option. The legitimate aspiration of Africa for permanent representation in the Council should not be denied. Mauritius reaffirms its commitment to the African Common Position, enshrined in the Ezulwini Consensus and the Sirte Declaration. Small island developing States, which represent over a quarter of United Nations membership, deserve representation on the Council. Likewise, Mauritius supports India’s rightful aspiration to a permanent seat in a reformed Security Council.
Mauritius has always firmly supported the resolution of disputes by peaceful means, as inscribed in the Charter of the United Nations. We believe that, in accordance with resolutions of the Assembly, it is high time to complete the process of decolonization in Africa.
It is also high time to resolve the situation that prevents Mauritius from effectively exercising its sovereignty over the Chagos Archipelago and the island of Tromelin, which form an integral part of the territory of Mauritius. The Chagos Archipelago was illegally excised by the United Kingdom from the territory of Mauritius prior to its accession to independence, in breach of international law and resolutions of the Assembly. In the wake of that illegal excision, the Mauritians who were residing at the time in the Chagos Archipelago were forcibly evicted by the British authorities, in total disregard of their human rights. Most of them were moved to the main island of Mauritius. The Government of Mauritius is fully sensitive to their plight and to their legitimate aspiration, as Mauritian citizens, to resettle in the Archipelago.
Mauritius welcomes the Award of the Arbitral Tribunal delivered on 18 March against the United Kingdom, under the United Nations Convention on the Law of the Sea. We welcome the Tribunal’s decision that the Marine Protected Area purportedly declared by the United Kingdom around the Chagos Archipelago was established in violation of international law. We also welcome the Tribunal’s unanimous recognition that Mauritius has an interest in significant decisions bearing upon the uses of the Archipelago pending its return to the effective control of Mauritius.
This arbitral proceeding was the first occasion on which any international judge or arbitrator has considered the facts and history lying behind Mauritius’ entitlement to sovereignty over the Chagos Archipelago.
15-29816 15/45

A/70/PV.25 02/10/2015
Mauritius appreciates the fact that two arbitrators have confirmed the opinion that the United Kingdom is not the coastal State in relation to the Chagos Archipelago. That view has not been contradicted by any other judge or arbitrator. It unquestionably confirms our stand that the Chagos Archipelago is and always has been an integral part of the territory of Mauritius.
The Tribunal underscores the United Kingdom’s legally binding obligations to Mauritius. It establishes beyond doubt that under international law Mauritius has real, firm and binding rights over the Chagos Archipelago and that the United Kingdom must respect those rights. The Tribunal recognized that Mauritius has a legal interest in the Chagos Archipelago such that decisions affecting its future use cannot be taken without the involvement of Mauritius.
Despite the Tribunal’s clear ruling, we regret that the United Kingdom appears to be adopting a different approach to Mauritius’s rights. It recently launched a so-called consultation exercise on the potential resettlement of Mauritians of Chagossian origin in the Chagos Archipelago under conditions that again amount to a gross violation of their most basic human rights. Mauritius rejects this purported consultation exercise unreservedly. We wish to assure the international community that once Mauritius is able to effectively exercise its sovereignty over the Chagos Archipelago, our brothers and sisters of Chagossian origin who resettle there will be able to live in dignity and enjoy their basic human rights, as they currently do in Mauritius.
Considering the Tribunal’s decision, we urge the United States of America, which is currently using Diego Garcia for defence purposes, to engage in discussions with Mauritius regarding the long-term interests of Mauritius where the Chagos Archipelago is concerned, particularly in view of the affirmation by the President of the United States when he said so earnestly in his address to the Assembly on Monday that “we cannot stand by when the sovereignty and territorial integrity of a nation is flagrantly violated” (A/70/PV.13, p. 12).
The Government of Mauritius is resolutely committed to making every effort that accords with international law to enable it to effectively exercise its sovereignty over the Chagos Archipelago, including the possibility of having further recourse to judicial or arbitral bodies. We urge the Assembly and the international community in general to support
Mauritius in its legitimate endeavours. The Assembly has a direct institutional interest in the resolution of the matter.
The Assembly has of course historically played a central role in addressing decolonization through the exercise of its powers and functions, especially in relation to Chapters XI through XIII of the Charter of the United Nations. In its resolution 1514 (XV), of 14 December 1960, on the granting of independence to colonial countries and peoples, the Assembly declared that any attempt to disrupt the territorial integrity of such a country was incompatible with the purposes and principles of the Charter. In resolution 2066 (XX), of 16 December 1965, which dealt specifically with Mauritius, the Assembly drew attention to the duty of the administering Power not to dismember the territory or violate the territorial integrity of the then colony.
The Assembly therefore has a responsibility to help to complete the historic process of decolonization that it so successfully instigated and oversaw in the second half of the twentieth century. That is why we are convinced that the Assembly should now establish a mechanism to enable and monitor the full implementation of its relevant resolutions.
I would like to take this opportunity to express Mauritius’s deep appreciation for the unflinching support it has consistently received from members of the African Union, the Non-Aligned Movement, the Group of 77 and China, and other friendly countries on the issue of its sovereignty over the Chagos Archipelago.
As regards Tromelin, we urge France to pursue a dialogue with Mauritius in order to quickly resolve the dispute over that island in the spirit of friendship that has always characterized the relationship between our two countries.
(spoke in French)
We know we can count on France’s nobility and its ideals of justice and fraternity to ensure that Mauritius can exercise effective sovereignty over Tromelin.
I will conclude by saying that for peace, security and inclusive and sustainable development to prevail in our countries, we must act from our hearts. Only then will we succeed in building the world we all dream of. We should take inspiration from the wisdom- packed message of Pope Francis, who blessed us with
16/45 15-29816

02/10/2015 A/70/PV.25
his presence in the Assembly last week. As he said so magnanimously:
“It must never be forgotten that political and economic activity is only effective when it is understood as a prudential activity, guided by a perennial concept of justice and constantly conscious of the fact that, above and beyond our plans and programmes, we are dealing with real men and women, just like the Government leaders, who live, struggle and suffer, and are often forced to live in great poverty, deprived of all rights.” (A/70/PV.3, p. 4)
